Exhibit 10.4

 

Execution Version

  

Guarantee

 

This Guarantee, dated as of December 31, 2018 (as amended, supplemented or
otherwise modified from time to time, this “Guarantee”), is made by Workhorse
Technologies Inc., an Ohio corporation, Workhorse Properties Inc., an Ohio
corporation, Workhorse Motor Works Inc, an Indiana corporation, and Surefly,
Inc., a Delaware corporation (together with any additional Persons named
pursuant to Section 5.5, each a “Guarantor” and collectively the “Guarantors”),
in favor of the Secured Parties (as defined below).

 

W i t n e s s e t h:

 

Whereas, pursuant to the Credit Agreement, dated as of December 31, 2018 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Workhorse Group Inc. (the “Borrower”), the financial
institutions from time to time party thereto as lenders (collectively, with
their permitted successors and assignees, the “Lenders”) and Wilmington Trust,
National Association, in its capacity as agent (the “Agent”), the Lenders have
extended Commitments to make Loans to the Borrower; and

 

Whereas, as a condition precedent to the making of the Loans under the Credit
Agreement, the Guarantors are required to execute and deliver this Guarantee to
the Agent for the benefit of the Secured Parties on the date hereof;

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrower, each Guarantor hereby agrees, for the benefit of the
Secured Parties, as follows.

 

Article I
Definitions

 

SECTION 1.1. Certain Terms. The following terms (whether or not underscored)
when used in this Guarantee, including its preamble and recitals, shall have the
following meanings (such definitions to be equally applicable to the singular
and plural forms thereof):

 

“Agent” is defined in the first recital.

 

“Borrower” is defined in the first recital.

 

“Credit Agreement” is defined in the first recital.

 

“Guarantor” is defined in the preamble.

 

“Guarantee” is defined in the preamble.

 

“Lenders” is defined in the first recital.

 

“Obligor” is defined in Section 2.1(a).

 



 

 

 

“Secured Parties” means, collectively, the Agent, the Lenders and any permitted
holder of the Obligations, and “Secured Party” means any one of them.

 

SECTION 1.2. Credit Agreement Definitions. Unless otherwise defined herein or
the context otherwise requires, terms used in this Guarantee, including its
preamble and recitals, have the meanings provided in the Credit Agreement.

 

Article II
Guarantee Provisions

 

SECTION 2.1. Guarantee. Each Guarantor jointly and severally, absolutely,
unconditionally and irrevocably:

 

(a) guarantees the full and punctual payment when due, whether at stated
maturity, by required prepayment, declaration, acceleration, demand or
otherwise, and performance of all Obligations of the Borrower and any other Loan
Party (each, an “Obligor”) now or hereafter existing, whether for principal,
interest (including interest accruing at the then applicable Default Rate as
provided in Section 2.3.1 of the Credit Agreement, whether or not a claim for
post-filing or post-petition interest is allowed under Applicable Law following
the institution of a proceeding under bankruptcy, insolvency or similar laws),
fees, expenses or otherwise (including all such amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the United
States Bankruptcy Code, 11 U.S.C. §362(a), and the operation of Sections 502(b)
and 506(b) of the United States Bankruptcy Code, 11 U.S.C. §502(b) and §506(b));
and

 

(b) indemnifies and holds harmless each Secured Party for any and all costs and
expenses (including the reasonable fees and out-of-pocket expenses of counsel to
such Secured Party) incurred by such Secured Party in enforcing any rights under
this Guarantee, except to the extent such amounts arise or are incurred as a
consequence of such Secured Party’s own gross negligence or willful misconduct;

 

provided, that each Guarantor shall only be liable under this Guarantee for the
maximum amount of such liability that can be hereby incurred without rendering
this Guarantee, as it relates to such Guarantor, voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This Guarantee constitutes a guarantee of payment when due and
not of collection, and each Guarantor specifically agrees that it shall not be
necessary or required that the Secured Parties exercise any right, assert any
claim or demand or enforce any remedy whatsoever against such Guarantor or any
other Person before or as a condition to the obligations of such Guarantor
becoming due hereunder.

 

SECTION 2.2. Reinstatement, Etc. Each Guarantor agrees that this Guarantee shall
continue to be effective or be reinstated (including after the Loans are Paid in
Full), as the case may be, if at any time any payment (in whole or in part) of
any of the Obligations is invalidated, declared to be fraudulent or
preferential, set aside, rescinded or must otherwise be restored by any Secured
Party, including upon the occurrence and during the continuance of any Event of
Default set forth in Section 8.1.3 of the Credit Agreement or otherwise, all as
though such payment had not been made.

 



2

 

 

SECTION 2.3. Guarantee Absolute, Etc. This Guarantee shall in all respects be a
continuing, absolute, unconditional and irrevocable guarantee of payment, and
shall remain in full force and effect until (unless reinstated pursuant to
Section 2.2 above) the Loans are Paid in Full. Each Guarantor guarantees that
the Obligations shall be paid strictly in accordance with the terms of each Loan
Document under which they arise, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Parties with respect thereto. The liability of each
Guarantor under this Guarantee shall be absolute, unconditional and irrevocable
irrespective of:

 

(a) any lack of validity, legality or enforceability of any Loan Document;

 

(b) the failure of any Secured Party (i) to assert any claim or demand or to
enforce any right or remedy against such Guarantor or any other Person
(including any other guarantor) under the provisions of any Loan Document or
otherwise, or (ii) to exercise any right or remedy against any other guarantor
(including such Guarantor and any other Guarantor) of, or collateral securing,
any Obligations;

 

(c) any change in the time, manner or place of payment of, or in any other term
of, all or any part of the Obligations, or any other extension, compromise or
renewal of any Obligation, or any amendment to, rescission, waiver, or other
modification of, or any consent to or departure from, any of the terms of any
Loan Document;

 

(d) any reduction, limitation, impairment or termination of any Obligations for
any reason (other than Payment in Full of the Loans), including any claim of
waiver, release, surrender, alteration or compromise, and shall not be subject
to (and each Guarantor hereby waives any right to or claim of) any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality, irregularity, compromise, unenforceability of, or any
other event or occurrence affecting, any Obligations or otherwise;

 

(e) any addition, exchange or release of any collateral or of any Person that is
(or will become) a guarantor of the Obligations, or any surrender or
non-perfection of any collateral, or any amendment to, or waiver or release of,
or addition to, or consent to or departure from, any other guarantee held by the
Secured Parties securing any of the Obligations; or

 

(f) any other circumstance which might otherwise constitute a defense available
to, or a legal or equitable discharge of, any Obligor, any surety or any
guarantor (including any Guarantor).

 

SECTION 2.4. Setoff. Each Guarantor hereby irrevocably authorizes each Secured
Party, without the requirement that any notice be given to such Guarantor (such
notice being expressly waived by such Guarantor), upon the occurrence and during
the continuance of any Event of Default, to appropriate and apply to the payment
of the Obligations owing to it (whether or not then due), and (as security for
such Obligations) each Guarantor hereby grants to each Secured Party a
continuing security interest in, any and all balances, credits, deposits,
accounts or moneys of such Guarantor then or thereafter maintained with or on
behalf of such Secured Party. Each Secured Party agrees to notify such Guarantor
after any such set-off and application made by such Secured Party provided, that
the failure to give such notice shall not affect the validity of such setoff and
application. The rights of the Secured Parties under this Section are in
addition to other rights and remedies (including other rights of setoff under
Applicable Law or otherwise) which the Secured Parties may have.

 



3

 

 

SECTION 2.5. Waiver, Etc. Each Guarantor waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Obligations and this
Guarantee and any requirement that the Secured Parties protect, secure, perfect
or insure any Lien, or any property subject thereto, or exhaust any right or
take any action against any Obligor or any other Person (including any
Guarantor) or entity or any collateral securing the Obligations, as the case may
be.

 

SECTION 2.6. Postponement of Subrogation, Etc. Each Guarantor agrees that it
will not exercise any rights which it may acquire by way of rights of
subrogation under any Loan Document to which it is a party, nor shall such
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Obligor or Guarantor, in respect of any payment made under
any Loan Document or otherwise, until after the Loans are Paid in Full. Any
amount paid to such Guarantor on account of any such subrogation rights prior to
such Payment in Full shall be held in trust for the benefit of the Secured
Parties and shall immediately be paid and turned over to the Agent, for the
benefit of the Secured Parties, in the exact form received by such Guarantor
(duly endorsed in favor of the Lenders, if required), to be credited and applied
against the Obligations, whether matured or unmatured, in accordance with
Section 2.7; provided, that if such Guarantor has made payment to the Agent of
all or any part of the Obligations and the Loans are Paid in Full, then, at such
Guarantor’s request, the Agent will, at the expense of such Guarantor, execute
and deliver to such Guarantor appropriate documents (without recourse and
without representation or warranty) necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the Obligations resulting from
such payment. In furtherance of the foregoing, at all times prior to such
Payment in Full, such Guarantor shall refrain from taking any action or
commencing any proceeding against the Borrower or any other Obligor or Guarantor
(or their successors or assigns, whether in connection with a bankruptcy
proceeding or otherwise) to recover any amounts in respect of payments made
under this Guarantee to the Lenders.

 

SECTION 2.7. Payments; Application. Each Guarantor agrees that all obligations
of such Guarantor hereunder shall be paid solely in U.S. Dollars to the Secured
Parties in immediately available funds, without set-off, counterclaim or other
defense and in accordance with Sections 2.4, 2.5, 2.6, 2.7 and 3.1 of the Credit
Agreement, free and clear of and without deduction for any non-Excluded Taxes,
such Guarantor hereby agreeing to comply with and be bound by the provisions of
Sections 2.4, 2.5, 2.6, 2.7 and 3.1 of the Credit Agreement in respect of all
payments and application of such payments made by it hereunder and the
provisions of which Sections are hereby incorporated into and made a part of
this Guarantee by this reference as if set forth herein; provided, that
references to the “Borrower” in such Sections shall be deemed to be references
to such Guarantor, and references to “this Agreement” in such Sections shall be
deemed to be references to this Guarantee.

 



4

 

 

Article III
Representations and Warranties

 

In order to induce the Secured Parties to enter into the Credit Agreement and
for the Lenders to make the Loans thereunder, each Guarantor represents and
warrants to the Agent, for the benefit of the Secured Parties, as set forth
below.

 

SECTION 3.1. Credit Agreement Representations and Warranties. The
representations and warranties contained in Section 5 of the Credit Agreement,
insofar as the representations and warranties contained therein are applicable
to such Guarantor and its properties, are true and correct in all material
respects as of the Closing Date, each such representation and warranty set forth
in such Section (insofar as applicable as aforesaid) and all other terms of the
Credit Agreement to which reference is made therein, together with all related
definitions and ancillary provisions, being hereby incorporated into this
Guarantee by this reference as though specifically set forth in this Article.

 

SECTION 3.2. Financial Condition, Etc. Each Guarantor has knowledge of the
Borrower’s and each other Guarantor’s financial condition and affairs and has
adequate means to obtain from each such Person on an ongoing basis information
relating thereto and to each such Person’s ability to pay and perform the
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guarantee is in effect. Each Guarantor
acknowledges and agrees that no Secured Party shall have any obligation to
investigate the financial condition or affairs of the Borrower or any other
Guarantor for the benefit of such Guarantor nor to advise such Guarantor of any
fact respecting, or any change in, the financial condition or affairs of each
such Person that might become known to any Secured Party at any time, whether or
not such Secured Party knows or believes or has reason to know or believe that
any such fact or change is unknown to such Guarantor, or might (or does)
materially increase the risk of such Guarantor as guarantor, or might (or would)
affect the willingness of such Guarantor to continue as a guarantor of the
Obligations.

 

SECTION 3.3. Best Interests. It is in the best interests of each Guarantor to
execute this Guarantee inasmuch as each Guarantor will, as a result of being an
Affiliate of the Borrower, derive substantial direct and indirect benefits from
the Loans made to the Borrower by the Lenders pursuant to the Credit Agreement,
and each Guarantor agrees that the Lenders are relying on this representation in
agreeing to make the Loans to the Borrower.

 

Article IV
Covenants, Etc.

 

SECTION 4.1. Covenants. Each Guarantor covenants and agrees that, at all times
prior to Payment in Full of the Loans, it will perform, comply with and be bound
by all of the agreements, covenants and obligations contained in the Credit
Agreement (including Sections 6 and 7 of the Credit Agreement) which are
applicable to such Guarantor or its properties, each such agreement, covenant
and obligation contained in the Credit Agreement and all other terms of the
Credit Agreement to which reference is made in this Article, together with all
related definitions and ancillary provisions, being hereby incorporated into
this Guarantee by this reference as though specifically set forth in this
Article.

 



5

 

 

Article V
Miscellaneous Provisions

 

SECTION 5.1. Loan Document. This Guarantee is a Loan Document executed pursuant
to the Credit Agreement and shall (unless otherwise expressly indicated herein)
be construed, administered and applied in accordance with the terms and
provisions thereof, including Section 10 thereof. Notwithstanding anything
contained herein to the contrary, to the extent that any provision in this
Guarantee conflicts with any provision in the Credit Agreement, the terms of the
Credit Agreement shall control.

 

SECTION 5.2. Binding on Successors, Transferees and Assigns; Assignment. This
Guarantee shall remain in full force and effect until the Loans are Paid in
Full, shall be binding upon each Guarantor and its successors, transferees and
assigns and shall inure to the benefit of and be enforceable by the Agent and
the other Secured Parties; provided, that such Guarantor may not (unless
otherwise permitted under the terms of the Credit Agreement) assign any of its
obligations hereunder without the prior written consent of the Lenders. Without
limiting the generality of the foregoing, each Lender may assign or otherwise
transfer (in whole or in part) the Commitments, Notes or Loans held by it to any
other Person to the extent permitted by the Credit Agreement, and such other
Person shall thereupon become vested with all rights and benefits in respect
thereof granted to such Lender under each Loan Document (including this
Guarantee) or otherwise.

 

SECTION 5.3. Amendments, Etc. No amendment to or waiver of any provision of this
Guarantee, nor consent to any departure by any Guarantor from its obligations
under this Guarantee, shall in any event be effective unless the same shall be
in writing and signed by the Secured Parties and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.

 

SECTION 5.4. Notices. All notices and other communications provided for
hereunder shall be given or made as set forth in Section 10.2 of the Credit
Agreement.

 

SECTION 5.5. Release of Guarantors. Subject to Section 2.2 of this Guarantee,
upon (a) the Disposition of a Guarantor to a Person that is not an Obligor in
accordance with the terms of the Credit Agreement and this Guarantee or (b) the
Payment in Full of the Loans, the guarantees made herein shall automatically
terminate with respect to (i) such Guarantor (in the case of clause (a)) or (ii)
all Guarantors (in the case of clause (b)).

 

SECTION 5.6. Additional Guarantors. Upon the execution and delivery by any other
Person of a supplement in the form of Annex I hereto, such Person shall become a
“Guarantor” hereunder with the same force and effect as if it were originally a
party to this Guarantee and named as a “Guarantor” hereunder. The execution and
delivery of such supplement shall not require the consent of any other Guarantor
hereunder, and the rights and obligations of each Guarantor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor as a party to this Guarantee.

 



6

 

 

SECTION 5.7. No Waiver; Remedies. In addition to, and not in limitation of,
Section 2.3 and Section 2.5, no failure on the part of any Secured Party to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

 

SECTION 5.8. Further Assurances. Each Guarantor agrees, upon the written request
of the Agent, to execute and deliver to the Secured Parties, from time to time,
any additional instruments or documents deemed to be reasonably necessary by the
Agent or the Required Lenders to cause this Guarantee to be, become or remain
valid and effective in accordance with its terms.

 

SECTION 5.9. Section Captions. Section captions used in this Guarantee are for
convenience of reference only and shall not affect the construction of this
Guarantee.

 

SECTION 5.10. Severability. Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Guarantee
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

SECTION 5.11. Governing Law, Entire Agreement, Etc. THIS GUARANTEE AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY OTHER
LOAN DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH
PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK). This Guarantee, along with the other Loan Documents, constitutes
the entire understanding among the parties hereto with respect to the subject
matter hereof and supersedes any prior agreements, written or oral, with respect
hereto.

 



7

 

 

SECTION 5.12. Forum Selection; Consent to Jurisdiction; Service of Process. ANY
LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS
GUARANTEE OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT
SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT
THE AGENT’S OPTION (AT THE DIRECTION OF THE REQUIRED LENDERS), IN THE COURTS OF
ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH LOAN
PARTY HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET
FORTH ABOVE. EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR
WITHOUT THE STATE OF NEW YORK. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY
SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

SECTION 5.13. Counterparts. This Guarantee may be executed by the parties hereto
in several counterparts, each of which shall be an original and all of which
shall constitute together but one and the same agreement. This Guarantee shall
become effective when counterparts hereof executed on behalf of each Guarantor
shall have been received by the Agent. Delivery of an executed counterpart of a
signature page to this Guarantee by email (e.g., “pdf” or “tiff”) or telecopy
shall be effective as delivery of a manually executed counterpart of this
Guarantee.

 

SECTION 5.14. Waiver of Jury Trial. THE SECURED PARTIES BY ACCEPTANCE OF THIS
GUARANTEE AND EACH GUARANTOR HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE TO THE FULLEST EXTENT PERMITTED BY LAW ANY RIGHTS THEY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR
IN CONNECTION WITH, THIS GUARANTEE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE SECURED PARTIES OR ANY
GUARANTOR IN CONNECTION HEREWITH. EACH GUARANTOR ACKNOWLEDGES AND AGREES THAT IT
HAS RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH
OTHER PROVISION OF EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT
THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE LENDERS AND THE AGENT TO ENTER
INTO THE LOAN DOCUMENTS.

 

[Signature Page Follows]

 



8

 

 

In witness whereof, each Guarantor has caused this Guarantee to be duly executed
and delivered as of the date first above written.

 

  GUARANTORS:       WORKHORSE TECHNOLOGIES INC.         By: /s/ Stephen S. Burns
  Name: Stephen S. Burns   Title: CEO         WORKHORSE PROPERTIES INC.        
By: /s/ Stephen S. Burns   Name: Stephen S. Burns   Title: CEO         WORKHORSE
MOTOR WORKS INC         By: /s/ Stephen S. Burns   Name: Stephen S. Burns  
Title: CEO         SUREFLY, INC.         By: /s/ Duane A. Hughes   Name: Duane
A. Hughes   Title: CEO

  

 

[Signature Page to Guarantee]

 

 

 



 

ANNEX I
to Guarantee

 

SUPPLEMENT TO

 

Guarantee

 

This SUPPLEMENT, dated as of ____________ ___, _____ (this “Supplement”), is to
the Guarantee, dated as of December 31, 2018 (as amended, supplemented, amended
and restated or otherwise modified from time to time, the “Guarantee”), by the
Guarantors (such term, and other terms used in this Supplement, to have the
meanings set forth in Article I of the Guarantee) from time to time party
thereto, in favor of the Secured Parties.

 

W i t n e s s e t h:

 

WHEREAS, pursuant to a Credit Agreement, dated as of December 31, 2018 (as
amended, supplemented, or otherwise modified from time to time, the “Credit
Agreement”), by and among Workhorse Group Inc., a Nevada corporation (the
“Borrower”), the Lenders and the Agent, the Lenders have extended Commitments to
make the Loans to the Borrower; and

 

WHEREAS, pursuant to the provisions of Section 5.6 of the Guarantee, each of the
undersigned is becoming a Guarantor under the Guarantee; and

 

WHEREAS, each of the undersigned desires to become a “Guarantor” under the
Guarantee in order to induce the Lenders to continue to extend the Loans under
the Credit Agreement;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each of the undersigned agrees, for the benefit
of the Secured Parties, as follows.

 

SECTION 1. Party to Guarantee, Etc. In accordance with the terms of this
Guarantee, by its signature below, each of the undersigned hereby irrevocably
agrees to become a Guarantor under the Guarantee with the same force and effect
as if it were an original signatory thereto and each of the undersigned hereby
(a) agrees to be bound by and comply with all of the terms and provisions of the
Guarantee applicable to it as a Guarantor and (b) represents and warrants that
the representations and warranties made by it as a Guarantor thereunder are true
and correct in all material respects (without duplication of any materiality
qualifier contained therein) as of the date hereof, unless stated to relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date. In furtherance
of the foregoing, each reference to a “Guarantor” and/or “Guarantors” in the
Guarantee shall be deemed to include each of the undersigned.

 



ANNEX I-1

 

 

SECTION 2. Representations. Each of the undersigned Guarantors hereby represents
and warrants that this Supplement has been duly authorized, executed and
delivered by it and that this Supplement and the Guarantee constitute its legal,
valid and binding obligation, enforceable against it in accordance with its
terms.

 

SECTION 3. Full Force of Guarantee. Except as expressly supplemented hereby, the
Guarantee shall remain in full force and effect in accordance with its terms.

 

SECTION 4. Severability. Wherever possible each provision of this Supplement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision of this Supplement shall be prohibited by
or invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Supplement or the Guarantee.

 

SECTION 5. Governing Law, Entire Agreement, Etc. THIS SUPPLEMENT AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS GUARANTEE OR ANY
DOCUMENT CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK). This Supplement, along with the other Loan Documents, constitutes the
entire understanding among the parties hereto with respect to the subject matter
thereof and supersedes any prior agreements, written or oral, with respect
thereto.

 

SECTION 6. Effective. This Supplement shall become effective when a counterpart
hereof executed by the Guarantor shall have been received by the Agent. Delivery
of an executed counterpart of a signature page to this Supplement by email
(e.g., “pdf” or “tiff”) or telecopy shall be effective as delivery of a manually
executed counterpart of this Supplement.

 

[Signature Page Follows]



ANNEX I-2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Supplement to be
duly executed and delivered by its Authorized Officer as of the date first above
written.

 

  [NAME OF ADDITIONAL GUARANTOR]            By:       Name:     Title:





  [NAME OF ADDITIONAL GUARANTOR]         By:       Name:     Title:

 

 

[Signature Page to Guarantee Supplement]

 



 

 